                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND
        CHAMBERS OF                                                            6500 CHERRYWOOD LANE
       PAUL W. GRIMM                                                         GREENBELT, MARYLAND 20770
UNITED STATES DISTRICT JUDGE                                                         (301) 344-0670




                                         December 14, 2020

RE: Shahidullah et al v. Shankar et al
   PWG 20-cv-3602

                  LETTER ORDER REGARDING THE FILING OF MOTIONS

        In order to promote the just, speedy, and inexpensive resolution of this case, see Fed. R.
Civ. P. 1, the following procedure will be followed with respect to the filing of substantive
motions (such as motions to dismiss, to amend the pleadings, or case dispositive motions);
discovery motions (such as motions to compel, motions for a protective order, or motions
seeking the imposition of sanctions); and post-judgment motions or other motions following
dismissal of the case (such as motions for attorneys fees, motions for reconsideration, and
motions to reopen). Any party wishing to file a motion first will serve on all parties and file with
the Court a letter (not to exeed three pages, single spaced) containing a brief description of the
planned motion and a concise summary of the factual and legal support for it. If the intended
motion is a discovery motion, counsel shall confer with one another concerning the dispute and
make good faith attempts to resolve the differences between them before filing the letter
regarding the dispute, and the party filing the letter also shall file a certificate that complies with
Local Rule 104.7. Unless I notify you otherwise, no response to the letter should be filed. I will
review the letter and determine whether to schedule an expedited telephone conference (usually
within a week) to discuss the requested motion and to determine whether the issues may be
resolved or otherwise addressed without the need for formal briefing. Where it would be more
efficient simply to approve the request to file the motion, I will issue an order directing that the
motion may be filed.
        If a telephone call is scheduled and the issues raised cannot be resolved during that call, I
will consult with you to set a reasonable briefing schedule. If the letter described above is filed
within the time allowed by the Federal Rules of Civil Procedure, Local Rules of Court, or any
order issued by me in which to file the motion that the letter addresses, the time for filing the
motion will be tolled to permit the scheduling of the telephone conference without the need to
request an extension of time.
        Although informal, this is an Order of the Court and shall be docketed as such.


                                                                       /S/
                                                               Paul W. Grimm
                                                               United States District Judge
